            Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

ANADEX DATA COMMUNICATIONS
LLC,
                                                   Civil Action No. 6:20-cv-00246
               Plaintiff,

               v.
                                                   JURY TRIAL DEMANDED
LOREX TECHNOLOGY, INC.

               Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Anadex Data Communications LLC (“ADC” or “Plaintiff”), for its Complaint

against Defendant LOREX Technology, Inc. (“LOREX” or “Defendant”), alleges the following:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.      Plaintiff is a limited liability company organized under the laws of the State of

Texas with a place of business at 3107 Boardwalk, Atlantic City, NJ 08401.

       3.      Upon information and belief, LOREX is a corporation organized and existing

under the laws of Canada, with a place of business at 250 Royal Crest Ct., Markham, Ontario,

Canada L3R 3S1. Upon information and belief, LOREX sells and offers to sells and offers to

sell products and services throughout the United States, including in this judicial district, and

introduces products and services into the stream of commerce that incorporate infringing




                                                                                         Page 1 of 8
               Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 2 of 8




technology knowing that they would be sold in this judicial district and elsewhere in the United

States.

          4.      Plaintiff is the assignee and owner of the patent at issue in this action: US Patent

No. 7,310,120 (“Asserted Patent” or “’120 Patent”). Plaintiff holds all substantial rights and

interest in the Asserted Patent, as described below, including the exclusive right to sue Defendant

for infringement and recover damages.

          5.      Plaintiff seeks monetary damages and prejudgment interest for Defendant’s past

and ongoing direct and indirect infringement of the Asserted Patent.

                                   JURISDICTION AND VENUE

          6.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

          7.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

          8.      This Court has personal jurisdiction over Defendant LOREX because (i)

Defendant has conducted and regularly conducts business in this District, directly or through its

subsidiaries and intermediaries; (ii) at least a portion of the alleged infringement occurred in this

District; and (iii) Defendant regularly solicits business, engages in other persistent courses of

conduct, or derives revenue from products and services provided to consumers and businesses in

this District.

          9.      Furthermore, LOREX has purposefully availed itself of the privileges of

conducting business in the United States, and more specifically in the State of Texas and this

District. LOREX has sought protection and benefit from the laws of the State of Texas by

placing infringing products and services into the stream of commerce through an established

distribution channel with the awareness and/or intent that they will be purchased by consumers in



                                                                                            Page 2 of 8
           Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 3 of 8




this District. Having purposefully availed itself of the privilege of conducting business within

this District, LOREX should reasonably and fairly anticipate being brought into court here.

        10.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)-(c). In

particular, venue is proper as to a foreign defendant in any district. See 28 U.S.C. § 1391(c)(3).

On information and belief, LOREX is a Canadian corporation. As a foreign defendant, LOREX

may be sued in any judicial district it is subject to personal jurisdiction, including this District.

See In re HTC Corp., 889 F.3d 1349, 1361 (Fed. Cir. 2018).

        11.     Additionally, LOREX—directly or through intermediaries (including distributors,

retailers, and others), subsidiaries, alter egos, and/or agents—ships, distributes, offers for sale,

and/or sells its products and services in the United States and this District. LOREX has

purposefully and voluntarily placed one or more of its infringing products and services into the

stream of commerce with the awareness and/or intent that they will be purchased by consumers

in this District. LOREX knowingly and purposefully ships products into, and within, this

District through an established distribution channel that infringe the Asserted Patent. These

products have been, and continue to be, purchased by consumers and businesses in this District.

                           BACKGROUND OF THE INVENTION(S)

        12.     Mr. Marcin Zalewski is the sole inventor of the ’120 Patent.

        13.     The ’120 Patent resulted from the pioneering efforts of Mr. Zalewski (hereinafter

“the Inventor”) in the area of analog video conversion receivers. These efforts resulted in

development of a receiver which could receive and convert an analogue video signal and control

the display of the video frames at the time of the invention in 2004. At the time of these

pioneering efforts, the most widely implemented technologies used to address controlling display

of video signal frames were systems comprising a single frame buffer or systems comprising two

frame buffers. In single frame buffer systems, output could be affected by interferences unless
                                                                                            Page 3 of 8
            Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 4 of 8




input and output timers were synchronized. This was problematic due to difficulties related to

switching among input signals with different synchronization frequencies/phases. Systems with

two frame buffers also suffered from similar performance-related drawbacks, as they required

copying of large amounts of data, including data that must be fetched into the first buffer and

copied to the second buffer in order to perform double buffering. The Inventor conceived of the

inventions claimed in the ’120 Patent as a way to eliminate these drawbacks and allow a

conversion of video frames in such a way that the output frequency could be either lower or

higher than the input frequency. (See Ex. 1 at 1:16-66.)

                                    THE ASSERTED PATENT

          14.   On December 18, 2007, the ’120 Patent, entitled “Receiver of Analogue Video

Signal Having Means for Analogue Video Signal Conversion and Method for Control of Display

of Video Frames” was duly and legally issued by the United States Patent and Trademark Office.

A true and correct copy of the ’120 Patent is attached as Exhibit 1.

          15.   Plaintiff owns all substantial right, title, and interest in the ’120 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,210,120

          16.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          17.   Upon information and belief, Defendant has infringed and continues to directly

infringe each and every element of at least claim 1 of the ’120 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, selling, offering to sell,

and/or importing in the United States without authority video surveillance systems, and similar

products, devices, systems, and/or components of systems that perform analog video signal

conversion between two different formats (“Infringing Products”). The Infringing Products
                                                                                            Page 4 of 8
          Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 5 of 8




include, without limitation and by way of example, MPX1612D2ZW, LW16122MW,

4KMPX1616, LW16106W, LW1662MDW, 4KA166, LW1684W, 2KA166BD, 2KMPX1616,

MPX1616W, LW1684UW, LX1080-166W, LW84W, MPX168AW, LW1642W, 4KAD168,

4KMPX88, MPX851DZW, MPX1616DW, LX1081-166, MPX166DW, MPX1684DW,

LX1080-166BW, 4KAD88, DF162-C2NAE-W, 4KA88, DF162-A2NAE-W,

LHV51082T8KXW, MPX168W, LX1081-168, MPX84AW, LHV514K86, LW422W, 4KAD84,

MPX2K88, 2KA88, 2KA88BD, MPX88W, 2KMPX88, LX1080-88W, LHV51082T6KXW,

DP181-82NAE-W, MPX84MW, 4KMPX44, LX1081-88BD, MPX84W, MPX88DW,

LHV514K84, MPX44W, MPX44MDW, MPX84DW, MPX86W, 4KA84, LX1081-88,

4KMPX82, 2KMPX422D, MPX82W, 2KA84, 2KMPX44, LX1080-44W, LX1080-44BW,

LX1081-44, and LX1081-44BD. See HD DVR Camera Systems, available at

https://www.lorextechnology.com/site/hd-dvr-camera-system/N-

180xlif?Nrpp=999&Ns=sku.activePrice%7C1 (last visited on Mar. 18, 2020).

       18.      Discovery is expected to uncover the full extent of Defendant’s infringement of

the ’120 Patent beyond the Infringing Products already identified through public information.

       19.     A claim chart detailing how an Infringing Product, LOREX’s security camera

DVR system, infringes claim 1 of the ’120 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       20.     The Infringing Products have infringed and continue to infringe at least claim 1 of

the ’120 Patent.

       21.     On information and belief, these Infringing Products are used, marketed, provided

to, and/or used by or for each of Defendant’s partners, clients, customers and end users across

the country and in this District.



                                                                                       Page 5 of 8
             Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 6 of 8




        22.     Defendant was made aware of the ’120 Patent and its infringement thereof at least

as early as the filing of this Complaint.

        23.     Plaintiff has suffered, and continues to suffer, damages as a result of Defendant’s

infringement of the ’120 Patent.

        24.     Defendant has infringed and continues to infringe the ’120 Patent since at least

the filing of this Complaint, despite being on notice of the ’120 Patent and its infringement.

Defendant has therefore infringed the ’120 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiff’s patent rights by infringing with actual knowledge of its direct

infringement or while remaining willfully blind to the fact of its direct infringement. As a result

of at least this conduct, Plaintiff is entitled to enhanced damages under 35 U.S.C. § 284 and to

attorneys’ fees and costs under 35 U.S.C. § 285.

        25.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the claim charts that it provides with this Complaint.

Plaintiff intends the claim chart (Ex. 2) for the ’120 Patent to satisfy the notice requirements of

Rule 8(a)(2) of the Federal Rule of Civil Procedure. The claim chart is not Plaintiff’s

preliminary or final infringement contentions or preliminary or final claim construction

positions.

                                            JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      A judgment that Defendant has directly infringed the ’120 Patent;

                                                                                           Page 6 of 8
     Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 7 of 8




B.      A judgment that Defendant has willfully infringed one or more claims of the ’120

        Patent;

C.      A judgment awarding Plaintiff all damages adequate to compensate for

        Defendant’s infringement, and in no event less than a reasonable royalty for

        Defendant’s acts of infringement, including all pre-judgment and post-judgment

        interest at the maximum rate allowed by law;

D.      A judgment awarding Plaintiff treble damages pursuant to 35 U.S.C. § 284 as a

        result of Defendant’s willful conduct;

E.      A judgment and order finding that this case is an exceptional case within the

        meaning of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorneys’ fees;

        and

F.      An award to Plaintiff of such further relief at law or in equity as the Court deems

        just and proper.




                                                                                Page 7 of 8
         Case 6:20-cv-00246-ADA Document 1 Filed 03/27/20 Page 8 of 8




Dated: March 27, 2020              DEVLIN LAW FIRM LLC


                                   /s/ Alex Chan
                                   Alex Chan
                                   achan@devlinlawfirm.com
                                   Timothy Devlin (pro hac vice to be filed)
                                   tdevlin@devlinlawfirm.com
                                   1526 Gilpin Ave.
                                   Wilmington, Delaware 19806

                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251

                                   Attorneys for Plaintiff
                                   ANADEX DATA COMMUNICATIONS LLC




                                                                               Page 8 of 8
